DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-21 in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). As Applicant did not traverse the restriction requirement, it is hereby deemed proper and made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 10, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Graham et al. (US 2020/0083736).
Regarding claims 1, 3 and 10, Graham teaches a wireless charging device comprising a coil (¶ 22). The wire of the coil has a plating of an alloy of iron and nickel (¶ 20).
Regarding claim 4, Graham teaches the wire is electrically conductive and magnetically permeable (¶ 4), which are properties of metal.
Regarding claim 6, the wire of Graham is a single strand (¶ 49, see also Fig. 7A).
Regarding claim 15, Graham does not expressly teach the wire contains Co, Cu, Mg, Mn and/or Zn, thus the amount of these elements is presumed to be 0%.
Regarding claim 16, it is necessarily the case that an iron-nickel alloy contains a balance of iron after accounting for nickel in the alloy. See MPEP 2112.
Regarding claims 17-18, Graham teaches the thickness of the plated alloy is about 1-1.5 µm (¶ 48), which lies within the claimed range.
Regarding claim 21, Graham teaches an adhesive layer in the wireless charging device (¶ 40).
Claims 1, 3-6, 10, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woo et al. (US 2020/0076232).
Regarding claims 1, 3-5 and 10, Woo teaches a wireless charging device comprising a coil (¶ 92). The coil comprises a first layer (corresponding to the claimed coil) and a second layer bonded to the first layer (corresponding to the metallic layer) (¶ 3). The first layer is an electrically conductive metal such as copper (¶ 2, 103). The second layer is a magnetically conductive material such as an alloy of iron, cobalt, or nickel (¶ 2, 100).
Regarding claim 6, Woo teaches the coil is a single strand (see Fig. 1A).
Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Woo et al. (US 2020/0076232), as applied to claim 1, as evidenced by Vacuumschmelze (“Vitroperm”).
Regarding claims 11-13, the limitations of claim 1 have been addressed above. Woo does not expressly teach a nickel concentration in the alloy of the second layer; however, Woo expressly discloses Vitroperm as an acceptable alloy. Vacuumschmelze evidences a Vitroperm alloy containing 10% or 11.6% Ni (p. 1), which lies within the claimed range.
Regarding claim 15, Vacuumschmelze discloses Vitroperm contains less than 30% of Co, Cu, Mg, Mn and Zn (p. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2020/0083736), as applied to claim 1, further in view of Jenwatanavet et al. (US 2013/0141037).
Regarding claim 5, the limitations of claim 1 have been addressed above. Graham does not expressly teach the wire is copper. Jenwatanavet discloses a wireless charging device (¶ 4) comprising a coiled wire made of copper (¶ 31). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use copper as the material for the wire of Graham because the prior art recognizes copper as an electrically conductive material suitable for forming the coil in a wireless charging device, as taught by Jenwatanavet.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2020/0083736), as applied to claim 4, further in view of Samuelsson et al. (US 2018/0086211).
Regarding claim 7, the limitations of claim 4 have been addressed above. Graham does not expressly disclose multi-strand wire. Samuelsson teaches a wireless charging device (¶ 6), where the coil is made from multiple strands of wire (¶ 45). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use a multi-strand wire, as taught by Samuelsson, in the wireless charging device of Graham because Samuelsson teaches that multiple strands negate the skin effect which occurs at high frequency (¶ 45).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2020/0076232), as applied to claim 4, further in view of Samuelsson et al. (US 2018/0086211).
Regarding claim 7, the limitations of claim 4 have been addressed above. Woo does not expressly disclose multi-strand wire. Samuelsson teaches a wireless charging device (¶ 6), where the coil is made from multiple strands of wire (¶ 45). It would have been obvious at the effective time of filing for one of ordinary skill in the art to use a multi-strand wire, as taught by Samuelsson, in the wireless charging device of Woo because Samuelsson teaches that multiple strands negate the skin effect which occurs at high frequency (¶ 45).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2020/0083736), as applied to claim 4, further in view of Luzinski et al. (US 2018/0343042).
Regarding claims 8-9, the limitations of claim 4 have been addressed above. Graham does not expressly teach a diameter of the wire. Luzinski teaches a wireless charging device (¶ 6) comprising a coiled wire (¶ 49). Luzinski teaches the diameter of the wire ranges from 10 to 100,000 µm (¶ 105). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the wireless charging device of Graham to have a wire diameter as taught by Luzinski because the prior art recognizes this wire diameter as suitable for the purpose of a wireless charging device. The prior art combination teaches a diameter that overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2020/0076232), as applied to claim 4, further in view of Luzinski et al. (US 2018/0343042).
Regarding claims 8-9, the limitations of claim 4 have been addressed above. Woo does not expressly teach a diameter of the wire. Luzinski teaches a wireless charging device (¶ 6) comprising a coiled wire (¶ 49). Luzinski teaches the diameter of the wire ranges from 10 to 100,000 µm (¶ 105). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the wireless charging device of Woo to have a wire diameter as taught by Luzinski because the prior art recognizes this wire diameter as suitable for the purpose of a wireless charging device. The prior art combination teaches a diameter that overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2020/0083736), as applied to claim 1.
Regarding claims 11-13, the limitations of claim 1 have been addressed above. Graham does not expressly teach a nickel concentration; however, Graham expressly discloses an exemplary plating alloy that is an alloy of iron and nickel. Graham does not suggest the presence of other elements; accordingly, the alloy of Graham contains only these two metals and Graham impliedly teaches a range for these metals from 0% to 100%, overlapping the claimed range and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, the limitations of claim 1 have been addressed above. Graham teaches the plating formed on the wire is a ferromagnetic material (¶ 20). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include cobalt in the plating material of Graham because cobalt is a ferromagnetic material. An alloy plating of Graham impliedly teaches a range for these metals from 0% to 100%, overlapping the claimed range and creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 19-20, the limitations of claim 1 have been addressed above. Graham does not expressly teach including a dopant such as a rare earth element. Graham teaches the plating formed on the wire is a ferromagnetic material (¶ 20). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include a rare earth metal such as gadolinium or dysprosium in the plating material of Graham because these elements are ferromagnetic materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784